Citation Nr: 1610831	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin condition and, if so, whether service connection for a skin condition other than pseudofolliculitis barbae is warranted.

2.  Entitlement to an effective date earlier than January 9, 2012, for the grant of service connection for pseudofolliculitis barbae (PFB).

3.  Whether the October 13, 1970 rating decision denying service connection for PFB should be revised or reversed on the grounds of clear and unmistakable error (CUE).

4.  Whether a March 29, 2000 rating decision assigning a November 2, 1999 effective date for the grant of service connection for posttraumatic stress disorder (PTSD) should be revised or reversed on the basis of CUE.

5.  Whether an April 28, 2000 rating decision assigning a November 2, 1999 effective date for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) should be revised or reversed on the basis of CUE.

6.  Entitlement to an initial rating in excess of 10 percent for PFB.

7.  Entitlement to service connection for a disorder affecting the lower extremities, bilaterally, claimed as peripheral neuropathy and joint pain.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970, with service in the Republic of Vietnam, earning the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, May 2011 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran presented sworn testimony at a hearing before a Decision Review Officer (DRO) in January 2012 and before the undersigned in July 2015.  Transcripts of those proceedings are of record.

The Veteran's claims of service connection for chloracne and bilateral lower extremity peripheral neuropathy have been recharacterized more broadly to encompass all skin and lower extremity disorders reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

The issues of entitlement to service connection for a disorder affecting the lower extremities, bilaterally, and entitlement to an initial rating in excess of 10 percent for PFB are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran separated from service in September 1970 and sought service connection for a skin condition the same month; however, because he was not shown to have a current skin condition during the pendency of his claim, it was denied.

2.  The October 1970 and April 1973 rating decisions denying service connection for a skin condition became final; new and material evidence was received to reopen this previously denied claim.

3.  The Veteran's dermatitis had its onset in service and has been recurrent since that time.

4.  The Veteran's claim of entitlement to service connection for chloracne received by VA on February 18, 2011 encompassed a claim to reopen his previously denied claim of service connection for PFB.

5.  The correct facts, as known at the time, were before the VA adjudicators in October 1970 and the statutory and regulatory provisions extant at the time were correctly applied.  

6.  The March 2000 and April 2000 rating decisions assigning a November 2, 1999 effective date for the grant of service connection for PTSD and for entitlement to TDIU, respectively, became final.

7.  The correct facts, as known at the time, were before the VA adjudicators in March 2000 and April 2000 and the statutory and regulatory provisions extant at the time were correctly applied.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  An effective date of no earlier than February 18, 2011 is warranted for the grant of service connection for PFB.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2015).

3.  The October 1970 rating decision denying service connection for PFB was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

4.  The March 2000 rating decision assigning an effective date of November 2, 1999 for the grant of service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

5.  The April 2000 rating decision assigning an effective date of November 2, 1999 for the grant of entitlement to TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disorder

The Veteran seeks service connection for a skin disorder, other than PFB.  He reports that he began having symptoms of a skin disorder affecting his chest and other parts of his body during service, and was diagnosed with contact dermatitis in addition to PFB. 

As an initial matter, the Board finds that the April 2011 VA examination is new and material evidence sufficient to allow for the reopening of the Veteran's previously denied claim of service connection for a skin condition.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a).  The Veteran's claim of service connection for a skin condition was originally denied in an October 1970 rating decision because he was found not to have a current skin disability.  See October 1970 Rating Decision.  The Veteran did not submit a notice of disagreement (NOD) or any new evidence within one year of that rating decision, and as such, it became final.  See 38 U.S.C.A. §§ 5104, 7105(c) (West 2014); see also 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200, 20.302(a), 20.1103 (2015).

The claim for a skin condition was again denied in an April 1973 rating decision because no skin condition was found on VA examination.  See April 1973 Rating Decision.  This rating decision also became final because no NOD or new evidence was submitted within the appeal period.

In February 2011, the Veteran again sought service connection for a skin condition.  He was provided a VA examination in connection with this claim in April 2011, during which the examiner diagnosed him with PFB and pruritus of the right lower extremity.  This evidence is "new" because it was not previously of record and "material" because it addresses an unestablished element, i.e., the existence of a current skin disability.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance, there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for a skin condition should be reopened.

The Board further finds that service connection for a skin condition other than PFB is warranted.  The Veteran has been found to have pruritus of the right lower extremity during the appeal period.  See April 2011 VA Examination Report.  His service treatment records (STRs) show that he was diagnosed with dermatitis in service.  See September 1969 STR.  At his hearing before the Board, he testified that his skin would break out during service, not just on his face but also on his chest.  See July 2015 Hearing Tr. at 10.   He testified that when he has a breakout, it would leave dry, scaly patches on his chest.  See id at 14.  He testified that the symptoms he experienced during service have been ongoing and recurrent since that time, and are separate and apart from his PFB symptoms.  See id. at 10.   His post-service medical records show reports of dermatitis since his separation from service.  See October 1992 and November 1993 Medical Records.  Although there is no medical nexus opinion of record, one is not necessary in light of the lay evidence of record concerning the onset and recurrence of the Veteran's symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a skin condition other than PFB is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

II.  Earlier Effective Date for Service Connection for PFB

The Veteran also seeks an effective date earlier than January 9, 2012, for the grant of service connection for PFB.  He seeks an effective date of September 12, 1970, the day after his separation from service, alleging CUE in the October 1970 rating decision.  His CUE claim is addressed below.

As noted above, the Veteran submitted a claim of service connection for a skin condition in September 1970, which was denied in an October 1970 rating decision because no skin condition was found on the Veteran's separation examination.  The claim of service connection for a skin condition was again denied in an April 1973 rating decision because no skin condition was found on VA examination at that time.  See April 1973 Rating Decision.  These rating decisions became final.  38 U.S.C.A. §§ 5104, 7105(c); 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200, 20.302(a), 20.1103.  On February 18, 2011, VA received the Veteran's claim of entitlement to service connection for a skin condition, claimed as chloracne.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  The essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In applying these principles to this case, the Board concludes that an effective date of February 18, 2011, but no earlier, is warranted for the grant of service connection for PFB because a claim for service connection for a skin condition was received by VA on that date, and such a claim encompassed the Veteran's claim of service connection for PFB.  In Clemons, supra, the Court of Appeals for Veterans Claims held that claims for service connection for a particular disorder should not be limited to the specific disorder claimed, but should include claims for service connection for any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons, 23 Vet. App. at 4-5.   In this case, VA received a claim of service connection for a skin condition, chloracne, which was reduced to writing on February 18, 2011.  The Veteran was provided with a VA examination addressing his skin conditions in April 2011, during which he was diagnosed with PFB.  His STRs show that he was diagnosed with and treated for PFB on more than one occasion during service.  Moreover, the Veteran testified that his PFB has been recurrent since service.  During his January 2012 hearing before the DRO, he asserted that his claim for chloracne was incorrect, and that he should have claimed service connection for PFB.  See January 2012 Informal Conference Report.  The Board finds that a claim of service connection for PFB was reasonably encompassed in the Veteran's claim of service connection for chloracne.  As he had PFB at the time he submitted his claim on February 18, 2011, the Board finds that this is the proper effective date for the grant of service connection for PFB because the date VA received the claim to reopen is later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

An effective date earlier than February 18, 2011, is not warranted because this was the first date that VA received a written communication from the Veteran seeking to reopen his previously denied claim of service connection for a skin condition.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Because the Veteran's PFB had its onset in service, service connection was established.  It does not follow, however, that because service connection is warranted that the effective date of service connection be the day following service or the date he filed his original claim because doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Therefore, under the law, there is no basis to assign an earlier effective date for service connection for PFB.

Concerning VA's duties to notify and assist, the applicable statutes and regulations state that VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue of entitlement to an earlier effective date.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   As to VA's duty to assist, all available pertinent records from all relevant sources identified by the Veteran have been associated with the claims folder.  

The Veteran testified at a hearing before the undersigned VLJ in July 2015.  The testimony taken reflects the Veteran understood the elements of his earlier effective date claim.  Additionally, the VLJ sought to identify pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

III.  Revision Based on CUE

The Veteran also seeks to revise prior rating decisions on the basis of CUE.  First, he argues that there is CUE in the October 13, 1970 rating decision denying service connection for PFB.  Additionally, he asserts there is CUE in the March 2000 and April 2000 rating decisions assigning effective dates for the grant of service connection for PTSD and entitlement to TDIU respectively.

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2015).  Here, an October 1970 rating action denied service connection for a skin condition, and the Veteran did not file a timely NOD challenging this determination or submit new evidence within one year of its promulgation.  Thus, the October 1970 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 3.156(b), 20.302, 20.1103.  

In April 2001, the Veteran submitted a timely NOD with the March 2000 rating decision, seeking an effective date earlier than November 2, 1999 for the grant of service connection for PTSD.  The Veteran did not challenge the effective date assigned for entitlement to TDIU.  See April 2001 NOD.  A Statement of the Case (SOC) was issued in May 2008; however, the Veteran did not submit a substantive appeal within 60 days of the mailing of the SOC.  Thus, the appeal became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2015).  The Board notes that the timely submission of a substantive appeal is not jurisdictional and may be waived by VA; however, there is no indication in the record that VA took any action that would constitute a waiver.  See Percy v. Shinseki, 23 Vet. App 37 (2009).  No additional action was taken on the issue of entitlement to an earlier effective date for PTSD until the Veteran submitted a statement in February 2009 again seeking an earlier effective date for PTSD and, for the first time, contending that he was also entitled to an earlier effective date for the award of TDIU.  See February 2009 Written Statement of Veteran.  In response to this submission, the RO issued a rating decision in August 2009 finding that the Veteran's claim for an earlier effective date for PTSD had become final because no substantive appeal had been submitted.  Th RO further found that no valid CUE claim had been submitted because the claim did not contain the requisite specificity.  See August 2009 Rating Decision.  The Veteran submitted a NOD with the August 2009 rating decision, arguing CUE in the August 19, 1980 rating decision.  The Veteran did not challenge the RO's determination that his prior appeal became final.  See April 2010 NOD.  Thus, the Board finds that the March 2000 and April 2000 rating decisions became final.

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Clear and unmistakable error is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014) (internal citations omitted).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his claims.

	A.  CUE in October 1970 Rating Decision

The Veteran seeks revision of the October 1970 rating decision to reflect a grant of service connection for PFB.  He argues that the AOJ misapplied the law when it denied his claim of service connection "because PFB was not noted on his discharge examination."  See February 2012 Written Argument.  He argues that the AOJ applied an incorrect standard because a disorder need not be noted on discharge in order to for service connection to be granted.  See id.  Thus, he argues that this misapplication of the law was CUE.  See id.  The Veteran further argues that his claim should have been granted in 1970 because even though the actual discharge medical documents did not show a current skin condition at discharge, he was actually evacuated from a combat zone and was not allowed to return due to his skin condition, which did not resolve even after he was evacuated for medical treatment.  See January 2016 Written Statement.

The Board finds no CUE in the October 1970 rating decision because the correct facts in the record were before the adjudicator and the relevant statutory and regulatory provisions were correctly applied.  To be entitled to compensation, the evidence must show that the Veteran has a current disability which was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 310; 38 C.F.R. § 3.303(a).  Here, the RO denied the Veteran's claim in October 1970 because the record at that time did not contain evidence of a current skin disability.  The October 1970 rating decision notes that the Veteran was treated from September 1969 to November 1969 for contact dermatitis and PFB, two types of skin conditions affecting his face.  The rating decision further notes that the neither PFB nor contact dermatitis was found on examination at discharge.  The Veteran's claim was submitted in September 1970, the same month he was discharged from service.  Because the evidence of record at that time showed that he did not have a current skin disability, his service connection claim was denied.  

The Veteran's argument is essentially a disagreement as to how the facts were weighed or evaluated by the adjudicator.  He asserts that his PFB was a recurrent condition, and thus service connection should have been granted even though no skin condition was found at separation from service.  However, a disagreement as to how the facts were weighed does not support a finding of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  At the time of the October 1970 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the October 1970 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran did not have a current disability.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012)); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  To the extent the October 1970 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied upon the medical judgment of the medical member, among other things, in deciding the claim.  

As the correct facts were before the adjudicator and the applicable law was correctly applied, the Board finds no CUE in the October 13, 1970 rating decision.  Thus, the Veteran's motion for revision of this decision on the basis of CUE is denied.

	B.  CUE in March 2000 and April 2000 Rating Decisions

The Veteran also seeks to revise the March 2000 and April 2000 rating decisions, asserting that he is entitled to an earlier effective date for the grant of service connection for PTSD and entitlement to TDIU.  He argues that a January 1980 claim for non-service-connected disability pension benefits due to his ankylosing spondylitis should have been treated as a claim for compensation benefits for a psychiatric condition because the evidence of record shows that he was diagnosed with a "depressive reaction."  See January 2016 Written Statement.  He further asserts that that a claim of service connection for a psychiatric condition was not adjudicated by the RO or addressed in the March 1981 Board decision denying his pension claim and thus, such a claim remained pending until it was adjudicated by the RO in 2000.  See February 2012 Written Statement; see also January 2016 Written Statement.  Thus, he seeks an effective date of January 21, 1980 for the grant of service connection for PTSD, as this was the date his application for pension benefits was received by VA.  With regard to entitlement to TDIU, he asserts that the effective date should be either 1993, when he was first diagnosed with PTSD, or in 1980 when his claim for non-service-connected pension was pending.  See January 2016 Written Statement.

		1.  Effective Date of Service Connection for PTSD

The Board finds that there is no basis upon which to assign an effective date earlier than November 2, 1999 for entitlement to service connection for PTSD because there was no unadjudicated service connection claim for a psychiatric disorder pending on that date.  Even assuming that a claim of entitlement to service connection for a psychiatric condition had been raised by the record, such a claim was decided by the AOJ in the August 1980 rating decision and not appealed by the Veteran, and thus became final.

As noted above, effective date of an award based on an original claim or a claim reopened after final adjudication shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Here, the Veteran filed an application for service connection for PTSD in 1999.  When he was granted service connection, the effective date assigned was November 2, 1999, the date his application was received by VA.  The Veteran asserts, however, that a claim of entitlement to service connection for a psychiatric disorder was reasonably raised by the record in 1980 and never adjudicated, thus making the initial date of claim January 21, 1980.

By way of background, the Veteran submitted a claim in January 1980 seeking non-service-connected pension benefits in connection with ankylosing spondylitis, which he claimed began in December 1977 (more than seven years after his separation).  He also sought compensation for unidentified disorders related to his exposure to herbicides while serving in Vietnam.  See January 1980 Application for Compensation or Pension.  He claimed to be totally disabled as a result of his ankylosing spondylitis, stating that he last worked in August 1979.  See id.  With his application, he submitted documentation from his employer and an opinion from his doctor stating that he was disabled as a result of ankylosing spondylitis.  

The Veteran was provided with a VA examination in June 1980 in connection with his claim.  The June 1980 VA examiner noted that he had diagnoses of ankylosing spondylitis, depressive reaction and low back degenerative joint disease.  The examiner also noted that the Veteran complained of nervousness and poor sleeping habits.

In an August 1980 rating decision, the RO denied entitlement to a non-service-connected pension, finding that the Veteran's ankylosing spondylitis and depressive reaction caused disability but did not prevent him from obtaining or following substantially gainful employment.  Additionally, the RO denied service connection for a "nervous condition," finding that the condition was not noted in service and was first noted at a time too remote from service to bear any relationship to any incident in service.  The RO also denied a claim of benefits based on exposure to herbicides because the Veteran did not report any specific disability which was related to such exposure.  See August 1980 Rating Decision.  

The Veteran submitted a NOD in September 1980, stating:

I would like an appeal on the decision that was made on me being denied disability from the Veterans Administration based on the eviden[ce] I have given from my doctor.

With his NOD, he submitted a letter from his doctor stating that his ankylosing spondylitis is a progressive debilitating disease that rendered him totally disabled.  See September 1980 Letter from Dr. R.P.E.  The letter from doctor R.P.E. did not address any nervous condition, depressive reaction or other psychiatric disorder or psychiatric symptoms.

A SOC was issued in October 1980 confirming the denial of the Veteran's claim of entitlement to a permanent and total rating for pension purposes.  The Veteran submitted a substantive appeal the same month, specifically stating that "[t]he benefit I have file[d] for are non-service connected disability with the condition of having the debilitating disease of ankylosing spondylitis."  He further indicated his continued disagreement with the decision that he was not totally and permanently disabled, asserting that ankylosing spondylitis prevented him from holding a job.  See October 1980 Substantive Appeal.  The Veteran also stated in his substantive appeal that he was depressed because the stiffness and pain he experienced as a result of his ankylosing spondylitis had progressed from his back to other parts of his body.  He did not claim that his ankylosing spondylitis was related to service.  Moreover, he did not address any potential claim of service connection for a "nervous condition," depressive reaction or any other psychiatric or mental disorder in his substantive appeal.  In March 1981, the Board denied entitlement to a permanent and total disability rating for pension purposes.

On November 2, 1999, VA received the Veteran's claim of entitlement to service connection for PTSD.  This claim was denied in a February 2000 rating decision.  That same month, the Veteran submitted additional evidence in connection with his claim.  In April 2000, he claimed to be unemployable as a result of his service-connected disabilities.  The Veteran was granted service connection for PTSD in a March 2000 rating decision, and a November 2, 1999 effective date was assigned as this was the date his claim was first received by VA.  Entitlement to a TDIU was established by an April 2000 rating decision.  Because the Veteran was found to be unemployable as a result of his PTSD and had made a claim for TDIU within one year of the March 2000 rating decision, an effective date of November 2, 1999 was assigned for the grant of TDIU.  See 38 C.F.R. § 3.156(b); see also Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).    
 
The Board finds that there was no previously unadjudicated claim of entitlement to service connection for a psychiatric disorder pending at the time the Veteran submitted his service connection claim in 1999.  Any such claim, if reasonably raised by the record, had been decided in August 1980 and not appealed.  

First, the Board notes that no such claim was raised by the Veteran in his January 1980 application for non-service-connected pension benefits because the Veteran did not seek compensation benefits for a psychiatric disorder.  38 C.F.R. § 3.155(a); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa).  On his application, the Veteran identified ankylosing spondylitis and exposure to herbicides as the "nature of sickness, disease or injury" for which his pension claim was made.  He did not identify any psychiatric condition or symptoms.  Nor did he complete the portions of the application pertaining claims for compensation benefits for a disability incurred in service (items 26, 27, and 28).  As he did not indicate that he was seeking compensation benefits or identify any psychiatric condition or symptom as one for which he was seeking benefits, it cannot be said that he sought service connection for such a psychiatric disorder in his January 1980 application.  

Even assuming that such a claim had been raised by the record, the Board finds that it was adjudicated by the RO in the August 1980 rating decision but not appealed by the Veteran, and thus became final.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 4005; 38 C.F.R. § 19.117 (1980).  A "notice of disagreement" is defined as a written communication from a claimant or the representative expressing dissatisfaction or disagreement with an adjudicative determination of an AOJ.  38 C.F.R. § 19.118 (1980).  If an NOD is not filed within the one-year time period, the AOJ decision "shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title." 38 U.S.C. § 7105(c); Anderson v. Principi, 18 Vet. App. 371, 374 (2004).  

The NOD should be in terms which can be reasonably construed as a desire for review of an AOJ determination, but need not be expressed in any special wording.  38 C.F.R. § 19.118.  A valid NOD should contain a reasonable identification of the decision or determination at issue, an expression of dissatisfaction or disagreement, and an expression of the intent to appeal.  See Ledford v. West, 136 F.3d 776 (Fed.Cir. 1998) (the legal reasons supporting a challenge need not appear in the NOD, but the document must indicate disagreement with a specific determination).  It is generally acceptable for a claimant to enter a vague or general NOD, such as when he or she expresses disagreement with the whole decision.  See id; see also Collaro v. West, 136 F.3d 1304 (Fed.Cir. 1998) (claimant may file a vague NOD and at a later time refine the issue); Buckley v. West, 12 Vet. App. 76, 82-83 (1998) (NOD expressing "total disagreement" raised several issues on appeal).  In determining whether a written communication constitutes an NOD as to a particular issue, both the actual wording of the communication and the context in which it was written must be considered.  Jarvis v. West, 12 Vet. App. 559, 561 (1999)(holding that based on the actual text of the claimant's NOD and expressing intent to appeal effective date only, NOD did not extend appeal to the issue of disability rating).  

In this case, considering not only the actual words of the NOD but also the context of the claim as a whole, the Board finds that the September 1980 NOD indicated disagreement only with the denial of a non-service-connected pension, not the denial of service connection for a "nervous condition" or any other psychiatric disorder.  Although the Veteran did not expressly identify the issue with which he disagreed as being the denial of his non-service-connected pension, he stated that he desired to appeal the decision "based on the eviden[ce] I have given from my doctor."  This evidence included one or more letters from his treating physician stating that his ankylosing spondylitis is a progressive debilitating disease that rendered him totally disabled.  Not only did the Veteran submit a letter from his doctor with the NOD stating that he was unable to work due to his ankylosing spondylitis, but the Board notes that all of the other evidence of record at the time the NOD was submitted and originating from Dr. R.P.E. concerned the Veteran's ankylosing spondylitis rather than any purported psychiatric disorder.  This evidence included two handwritten notes from Dr. R.P.E., one dated September 1979 and one dated November 1979, stating that the Veteran had been diagnosed with ankylosing spondylitis and was unable to work.  The evidence also included medical records from July 1980 showing treatment for ankylosing spondylitis.  There was no medical evidence of record from the Veteran's doctor indicating that he was experiencing psychiatric symptoms or was being treated for a psychiatric disorder.  Moreover, the Veteran did not state in his NOD that he disagreed with the AOJ's denial of service connection for a "nervous condition."  These circumstances show that it was the Veteran's intention to appeal only the decision with regard to his pension.  

In addition to the above, the Board also notes that the Veteran's statements in his October 1980 substantive appeal supports the conclusion that that his disagreement was with the denial of a non-service connected pension rather than the denial of service connection for a disability.  As noted above, in his October 1980 substantive appeal, the Veteran specifically stated that the benefit he sought was a non-service-connected disability pension based on his "debilitating disease of ankylosing spondylitis."  He further indicated his continued disagreement with the decision that he was not totally and permanently disabled, asserting that ankylosing spondylitis prevented him from holding a job.  See October 1980 Substantive Appeal.  Although the Veteran stated in his substantive appeal that he was depressed because the stiffness and pain he experienced as a result of his ankylosing spondylitis had gotten worse, he did not indicate that he was seeking service connection for his depressive symptoms or any other psychiatric condition as a result of some injury or disease in service.  He very clearly acknowledged that his ankylosing spondylitis was not related to service, as shown by his application seeking non-service-connected pension benefits rather than disability compensation benefits for a disability incurred in service.  In short, there is no evidence of record indicating that the Veteran intended to assert a claim to establish service connection for a psychiatric condition, or that he disagreed with the RO's decision denying service connection for a nervous condition.  Thus, the Board finds that no claim of entitlement to service connection for a psychiatric disorder remained pending at the time the Veteran's November 2, 1999 application was received by VA.

In light of the above, the Board finds that the RO assigned the appropriate effective date for the Veteran's grant of service connection for PTSD.  Regardless of whether the Veteran's PTSD claim was an original claim or a claim to reopen, under the law, the effective date for a grant of service connection is the date of receipt of the claim/application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on November 2, 1999.    

      2.  Effective Date of Service Connection for TDIU

Likewise, there is no basis to assign an effective date earlier than November 2, 1999 for the award of TDIU because a claim for TDIU had not been asserted prior to that date.  

A claim for TDIU may be a freestanding claim or a claim for an increased rating for the underlying disability or disabilities, and may be submitted as a component of either an initial claim for service connection or as a claim for an increased rating for a service-connected disability.  Rice, 22 Vet. App. at 453-54.  If a veteran asserts entitlement to TDIU during adjudication of a claim of entitlement to service connection or during the appeal of the initial evaluation assigned, it is part of the claim for benefits for the underlying disability.  Rice at 453-54; see also Norris v. West, 12 Vet. App. 413, 420 (1999).  A claim for TDIU may be expressly raised, such as by filing an application (VA Form 21-8940) or reasonably raised by the record.  

Here, the Board concludes that an earlier effective date for the award of TDIU is not warranted because no claim for TDIU was pending prior November 2, 1999.  

The Board finds that VA did not receive a claim for TDIU until November 2, 1999 because all of the elements for a "claim" were not met prior to that date.  As noted above, the essential elements for any claim includes "an identification of the benefits sought."  See 38 C.F.R. § 3.155(a); see also Brokowski, 23 Vet. App. at 84.  The Federal Circuit has held that once a claimant (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009). 

In this case, the Veteran did not make a claim seeking service connection for a disability and seeking the highest rating possible for a disability prior November 2, 1999.  As discussed above, he asserted a claim of entitlement to a non-service-connected pension, but did not seek compensation benefits in his January 1980 application.  Additionally, he did not claim that he was entitled to a total disability rating due to a service-connected disability, nor did he submit any evidence suggesting that a service-connected disability rendered him unemployable.  The Veteran clearly asserted that his ankylosing spondylitis, a non-service-connected disability, caused him to be unable to work, and all of the evidence submitted in connection with his claim was aimed at supporting this conclusion.  The Veteran did not submit any evidence in connection with his pension claim indicating that he was unable to work due to a disability that was incurred in or related to service.  Thus, it cannot be said that the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) was met. 

The first writing received by VA indicating that the Veteran sought TDIU or the highest rating possible in connection with a service-connected disability was after his November 2, 1999 application for compensation benefits for PTSD.  Because the Veteran's claim for TDIU was received within one year following the grant of service connection for PTSD and the evidence demonstrated that he was unemployable as a result of this disability, TDIU was considered as part of the initial rating assigned and granted effective November 2, 1999.  Consequently, the Board finds that he is not entitled to an effective date earlier than November 2, 1999 for the grant of entitlement to TDIU.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400.

Because earlier effective dates for the grant of service connection for PTSD and entitlement to TDIU are not warranted under the law, the Board finds no misapplication of law or other error in the March 2000 and April 2000 rating decisions with regard to the effective dates assigned.  As there was no CUE in these decisions, the Veteran's request for revision is denied.  


ORDER

Service connection for dermatitis is granted.  

An effective date of February 18, 2011 for service connection for pseudofolliculitis barbae is granted.

The motion to revise the October 13, 1970 rating decision denying service connection for pseudofolliculitis barbae is denied.

The motion to revise the March 29, 2000 rating decision assigning an effective date of November 2, 1999 for the grant of service connection for PTSD is denied.  

The motion to revise the April 28, 2000 rating decision assigning an effective date of November 2, 1999 for the grant of entitlement to a TDIU is denied.  


REMAND

In light of the Board's grant of an earlier effective date for service connection for PFB, the Veteran's claim for a higher initial rating must be remanded.  The RO must assign the initial rating for the Veteran's PFB prior to January 9, 2012 in the first instance.  See 38 U.S.C.A. § 7104(a) (2015).  The assignment of such a rating may affect the period on appeal.  Thus, this claim should be remanded as inextricably intertwined with the RO's adjudication of the initial rating to be assigned for the Veteran's PFB.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Remand is also necessary to provide the Veteran with a new VA examination in connection with his claim of service connection for a disorder affecting the lower extremities, bilaterally.  During his hearing before the Board, the Veteran testified that he suffered from joint pains in his right and left legs during service, and that his symptoms have persisted since his discharge from service.  See July 2015 Hearing Tr. at 21, 31-34.  His medical records show ongoing reports of pain, swelling and other symptoms affecting both his right and left leg during the appeal period.  Thus, the Board finds that remand is in order to provide the Veteran with a VA examination addressing his reported bilateral lower extremity symptoms to determine whether he has a disorder affecting his legs and if so, whether such disorder is related to his service or a service-connected disability.  See Clemons, 23 Vet. App. 1; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for PFB and/or symptoms affecting his lower extremities.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service lower extremity symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his lower extremity disorders. The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should identify any disorder affecting the right or left leg.  With regard to each identified disorder, the examiner should opine whether it is at least as likely as not that the condition had its onset in service or is related to any disease or injury incurred in service, including his presumed exposure to herbicides.  

The examiner should also address whether any identified right or left leg disorder is caused or aggravated by the Veteran's service-connected disabilities (PTSD, PFB, left leg scar and right leg scar).

In offering this assessment, the examiner should acknowledge and discuss the Veteran's lay statements concerning the onset and recurrence of his symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completing the above development, including any additional development deemed necessary, readjudicate the remanded issues, including the initial rating to be assigned for PFB from February 18, 2011.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental SOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


